Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the Claims and Remarks received 02/16/2022.

Claims 8 – 13 are cancelled.
Claims 21 – 26 are new. 

Claims 1 – 7 and 14 – 26 are pending. 

Election/Restrictions
Applicant’s election without traverse of Claims 1 – 7 and 14 – 20, in the reply filed on 02/16/2022 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6, 17 – 19, and 24 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the limitation “a higher data density” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “higher”. 

Claim 5 recites the limitation "the page stripe".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, the limitation “executing” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “executing” in light of the claimed limitations of “writing”, “generating”, and “storing”.

Regarding claim 17, the limitation “a higher data density” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “higher”. 

Claim 18 recites the limitation "the page stripe".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 19, the limitation “executing” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “executing” in light of the claimed limitations of “writing”, “generating”, and “storing”.

Regarding claim 24, the limitation “a higher data density” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “higher”. 

Claim 25 recites the limitation "the page stripe".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 26, the limitation “executing” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “executing” in light of the claimed limitations of “writing”, “generating”, and “storing”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 14 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al., U.S. Publication 2020/0218605 (herein Subramanian).

Regarding claims 1, 14, and 21, claim 1 as representative, Subramanian discloses: A method comprising: writing, by a processing device, host data to a set of pages of a page stripe of a storage area of a memory sub-system (claim 1); generating a set of exclusive or (XOR) parity values corresponding to the host data written to a portion of the set of pages of the storage area (figure 5, element 525); generating an additional XOR parity value by executing an XOR operation using the set of XOR parity values (figure 5, element 530); storing parity data comprising the set of XOR parity 

Regarding claims 2, 15, and 22, claim 1 as representative, Subramanian discloses: detecting an error corresponding to at least a portion of the host data written to the page stripe of the storage area (paragraph 0092).

Regarding claims 3, 16, and 23, claim 1 as representative, Subramanian discloses: executing a data recovery operation using at least a portion of the set of XOR parity values and the additional XOR parity value stored in the cache memory (paragraph 0092).

Regarding claims 4, 17, and 24, claim 1 as representative, Subramanian discloses: the storage area has a higher data density than the cache memory (figure 4, element 410, 441, 443).

Regarding claims 5, 18, and 25, claim 1 as representative, Subramanian discloses: the portion of the set of pages comprises less than a total number of pages in the page stripe (paragraph 0022, 0037).

Regarding claims 6, 19, and 26, claim 1 as representative, Subramanian discloses: executing a sequential read operation using one or more page stripes of the storage area (paragraph 0026).

Regarding claims 7 and 20, claim 1 as representative, Subramanian discloses: writing the parity data to the available page stripe of the storage area further comprises determining a source page stripe of the cache memory comprising the set of XOR parity values and the additional XOR parity value is full (paragraph 0026, 0048, 0059, 0062, 0068.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ikeuchi; Kazuhiko et al.	US 20060206752 A1
YOSHIHARA; Tomohiro	US 20130290777 A1
McBryde, Lee  et al.		US 20010056520 A1
Ito; Mikio			US 20060200697 A1
Luo; Xiangang et al.		US 20210200637 A1
Islam; et al.			US 6334168 B1
Winkler; Jeffrey L. et al.	US 5594862 A
Riedle; Linda Ann		US 6298415 B1
generating an additional XOR parity value by executing an XOR operation using the set of XOR parity values; 
storing parity data comprising the set of XOR parity values and the additional XOR parity value in a cache memory of the memory sub-system; and 
writing the parity data to an available page stripe of the storage area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Daniel F. McMahon/Primary Examiner, Art Unit 2111